UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:(630) 505-3700 Date of fiscal year end: May 31 Date of reporting period: June 1, 2011 to August 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-1090.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Attached hereto. ENY Guggenheim Canadian Energy Income ETF Portfolio of Investments August 31, 2011 (unaudited) Number of Shares Description Value Long-Term Investments - 99.9% Common Stocks - 99.9% Canada - 99.9% AltaGas Ltd.(a) $ 2,991,409 ARC Resources Ltd.(a) Athabasca Oil Sands Corp.(b) Baytex Energy Corp.(a) BlackPearl Resources, Inc.(b) Bonavista Energy Corp.(a) Bonterra Energy Corp. Canadian Natural Resources Ltd. Canadian Oil Sands Ltd. Cenovus Energy, Inc. Connacher Oil and Gas Ltd.(b) Crescent Point Energy Corp.(a) Daylight Energy Ltd.(a) Enbridge Income Fund Holdings, Inc.(a) Enerplus Corp.(a) Freehold Royalties Ltd.(a) Husky Energy, Inc.(a) Imperial Oil Ltd.(a) Ivanhoe Energy, Inc.(a) (b) Keyera Corp.(a) MEG Energy Corp.(b) NAL Energy Corp.(a) Nexen, Inc. Pembina Pipeline Corp.(a) Pengrowth Energy Corp.(a) Penn West Petroleum Ltd. PetroBakken Energy Ltd., Class A(a) Petrobank Energy & Resources Ltd.(b) Provident Energy Ltd.(a) Southern Pacific Resource Corp.(a) (b) Suncor Energy, Inc. Veresen, Inc.(a) Vermilion Energy, Inc.(a) Zargon Oil & Gas Ltd.(a) (Cost $198,266,038) Number of Shares Description Value Investments of Collateral for Securities Loaned - 40.0% BNY Mellon Securities Lending Overnight Fund, 0.093%(c) (d) (Cost $65,591,194) Total Investments - 139.9% (Cost $263,857,232) Liabilities in excess of Other Assets - (39.9%) Net Assets- 100.0% (a) Security, or portion thereof, was on loan at August 31, 2011. (b) Non-income producing security. (c) At August 31, 2011, the total market value of the Fund's securities on loan was $62,351,247 and the total market value of the collateral held by the Fund was $65,591,194. (d) Interest rate shown reflects yield as of August 31, 2011. See previously submitted notes to financial statements for the period ended May 31, 2011. ENY / Guggenheim Canadian Energy Income ETF Summary of Investments by Sector Classification Sector* % of Long- Term Investments Energy 96.4% Utilities 1.9% Financial 1.7% * Subject to change daily.Securities are classified by sectors that represent broad groupings of related industries. At August 31, 2011, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Depreciation on Investments $ $ $ ) $ ) Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market for the investment or liability.There are three different categories for valuations.Level 1 valuations are those based upon quoted prices in active markets.Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices).Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund has adopted the Accounting Standards Update, Fair Value Measurements and Disclosures (Topic 820):Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions ii) transfers between all levels (including Level 1 and Level 2) on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reasons(s) for the transfer and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The Fund values Level 1 securities using readily available market quotations in active markets.The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities.The Fund values Level 2 equity securities using various observable market inputs in accordance with procedures established in good faith by management and approved by the Board of Trustees. The Fund did not have any Level 3 securities at August 31, 2011. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of August 31, 2011. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stocks $ $
